Form FIND
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In    Swanky Wine Snob LLC                                  Case No.: 19−30902 DM 7
Re:
   fdba Pacific Wine Group                        Chapter: 7
         Debtor(s)


                                                 FINAL DECREE



The estate of the above named debtor has been fully administered.

   The deposit required by the plan has been distributed.

IT IS ORDERED THAT:

   Linda S. Green is discharged as trustee of the estate of the above−named debtor and the
bond is canceled.

   the chapter 7 case of the above−named debtor is closed;

and

   Other




Dated: 1/31/20                                    By the Court:


                                                  Dennis Montali
                                                  United States Bankruptcy Judge




      Case: 19-30902        Doc# 21      Filed: 01/31/20       Entered: 01/31/20 15:06:30    Page 1 of 1
